DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021; 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posch (US 20100182468 A1).

Regarding claim 1, Posch teaches an apparatus, comprising 
at least one processor (a data processing device [0060]); and 
a non-transitory memory storing computer executable instructions for execution by the at least one processor (The complete image data acquisition system consists of the image sensor, a data processing device and a memory unit. [0060]), wherein the computer executable instructions instruct the at least one processor to: 
obtain a video image from an image sensor ([0010] The proposed method is characterized by the fact that an exposure measurement at one pixel by means of a first photoreceptor,); 
obtain, from an event-triggered sensor, an event signal indicating a location in the video image of an image intensity change (asynchronous detection of a change of light intensity in the field of view of the picture element by a second photoreceptor of that same picture element, and that the result of this measurement as well as the x,y-address of the picture element in the sensor array,); 
determine a coding parameter for encoding the video image according to the event signal (Subsequently only pixels which detect changes of light intensity in their field of view, send new updated grayscale values (and not all pixels at given times, independently of whether new information is present or not).); and
encode the video image by applying the coding parameter (The time period between the two (asynchronous) events encodes the instantaneous exposure information of the pixel, so implementing an asynchronous, time-based image sensor. [0011]).

Regarding claim 2, Posch teaches the apparatus according to claim 1, wherein the event signal further indicates, for the location of the image intensity change, an amount of the image intensity change, and wherein the computer executable instructions further instruct the at least one processor to: calculate motion information of the image using a metric of the image intensity change (Subsequently only pixels which detect changes of light intensity in their field of view, send new updated grayscale values (and not all pixels at given times, independently of whether new information is present or not). [0010]).

Posch teaches the apparatus according to claim 1, wherein the computer executable instructions further instruct the at least one processor to: determine, based on the event signal, motion information, wherein the motion information indicates motion of an object in the video image; and detect, based on the motion information, the object at the location in the video image of the image intensity change ([0006] Since changes of light intensity are usually caused by a variation in reflectance of objects in the scene, object movements are the common cause for these changes. In the data stream delivered by the sensor, only information about variable objects is contained and there are no data on homogeneous surfaces or motionless background (i.e. no conventional image data in the form of gray-level information).).

Regarding claim 6, Posch teaches the apparatus according to claim 5, wherein the object is detected when the motion information has a value that is equal to or larger than a first predetermined threshold ([0006] Since changes of light intensity are usually caused by a variation in reflectance of objects in the scene, object movements are the common cause for these changes. In the data stream delivered by the sensor, only information about variable objects is contained and there are no data on homogeneous surfaces or motionless background (i.e. no conventional image data in the form of gray-level information).)..

Regarding claim 7, Posch teaches the apparatus according to claim 5, wherein the computer executable instructions further instruct the at least one processor to: extract a feature of the detected object; determine a coding parameter according to the feature; and encode the feature by applying the coding parameter (the events can be used to track moving features in a scene and to analyze motion [IV conclusion]; The DVS output can be used to track and segment fast moving objects [I introduction] )..

Regarding claim 10, Posch teaches the apparatus according to claim 1, wherein the computer executable instructions instruct the at least one processor to: determine, based on the event signal, a region of interest (ROI) and a region of non- interest (RONI) within the video image; determine, for the ROI and the RONI, a respective coding parameter for coding samples of the video image within the ROI or the RONI; and encoding the samples within the ROI and the RONI by applying the respective coding parameters ([0087] A further characteristic of the invention is to limit the RESET to selected picture elements. The selection is affected by asserting the ROI signals (see FIG. 4), loaded form e.g. a shift register chain in order to activate or deactivate certain lines and/or columns. It is e.g. possible to select arbitrary rectangular parts of the array as Regions-of-Interest (ROI) as well as other patterns like e.g. every other line/column in order to reduce resolution and data volume. Alternatively the regions selected by the ROI can be inverted to implement Region Of Non Interest (RONI).).

Regarding claim 11, Posch teaches the apparatus according to claim 10, wherein a plurality of event signals are obtained, and the computer executable instructions instruct the at least one processor to: 
detect the ROI and the RONI by: comparing, for each of the plurality of event signals, an absolute value of an image intensity change indicated by the respective event signal with a second predefined threshold (After each pixel of the sensor has, at least once, detected a change and thus has executed an exposure measurement, an image (grayscale/color) of the entire scene is present in digital form in a bit-map memory [0010]); 
when an absolute value corresponding to a first event signal of the plurality of event signals is equal to or larger than the second predefined threshold, setting a first value of the first event signal to one (Subsequently only pixels which detect changes of light intensity in their field of view, send new updated grayscale values (and not all pixels at given times, independently of whether new information is present or not). [0010]); 
when an absolute value corresponding to a second event signal of the plurality of event signals is less than the second predefined threshold, setting a second value of the second event signal to zero (For pixels, which do not detect a change of light intensity, i.e. see an unchanged light intensity, no grayscale value actualization is necessary and no data are being transmitted.); 
associating the value one with the ROI, and the value zero with the RONI (It is e.g. possible to select arbitrary rectangular parts of the array as Regions-of-Interest (ROI) as well as other patterns like e.g. every other line/column in order to reduce resolution and data volume. Alternatively the regions selected by the ROI can be inverted to implement Region Of Non Interest (RONI). [0087]); and 
marking, in correspondence to a location of an image intensity change indicated by the first event signal, and based on the value one of the first event signal, a sample of the video image as part of an object (asynchronous detection of a change of light intensity in the field of view of the picture element by a second photoreceptor of that same picture element, and that the result of this measurement as well as the x,y-address of the picture element in the sensor array, [0010]); and 
encode the ROI and the RONI (the time period between the event of detection of a change of light intensity and the event of reaching the threshold is considered to encode the instantaneous exposure information of the picture element.[claim 2]); and 
wherein the ROI and the RONI correspond to a ROI-RONI bitmap having bits per unit, and the units of the ROI-RONI bitmap correspond to one or more samples (After each pixel of the sensor has, at least once, detected a change and thus has executed an exposure measurement, an image (grayscale/color) of the entire scene is present in digital form in a bit-map memory. [0010]).

Regarding claim 12, Posch teaches the apparatus according to claim 1, wherein the location of the intensity change is mapped onto a location of a sample corresponding to a coordinate of the sample in the video image ((asynchronous detection of a change of light intensity in the field of view of the picture element by a second photoreceptor of that same picture element, and that the result of this measurement as well as the x,y-address of the picture element in the sensor array, [0010])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posch in view of Brandli (A 240 × 180 130 dB 3 µs Latency Global Shutter Spatiotemporal Vision Sensor).

Regarding claim 3, Posch teaches the apparatus according to claim 2. Posch does not teach the following limitations, however, in an analogous art, Brandli teaches wherein an object is detected within the video image based on the motion information and a detected region of interest (ROI), by mapping a ROI- region of non-interest (RONI) bitmap onto the video image, to match locations of samples of the video image (the events can be used to track moving features in a scene and to analyze motion [IV conclusion]; The DVS output can be used to track and segment fast moving objects [I introduction] ).
Brandli and apply them to Posch. One would be motivated as such as well-suited for mobile applications or distributed sensor networks with a tight power budget, because it allows low latency at low system-level power consumption (Brandli: [I introduction])


Regarding claim 4, Posch teaches the apparatus according to claim 2. Posch does not teach the following limitations, however, in an analogous art, Brandli teaches wherein a coding parameter (QP) for a coding block of the video image, is determined by: decreasing the QP when a part or an entire coding block is within a region of interest (ROI) or an object is detected; and increasing the QP when the coding block is within a region of non-interest (RONI) (Because tracking is done using only DVS events, the frame rate of the APS output can be set arbitrarily low [I introduction]).. The same motivation used to combine Posch in view of Brandli is applicable.

Regarding claim 8, Posch teaches the apparatus according to claim 1. Posch does not teach the following limitations, however, in an analogous art, Brandli teaches wherein the computer executable instructions that instruct the at least one processor to determine the coding parameter comprise instructions that instruct the at least one processor to: determine the coding parameter according to motion information of the video image or a detected object in the video image, wherein the coding parameter is related to time resolution of the video image or spatial resolution of the video image (the image sensor according to the present invention in addition provides a grayscale image of high quality and very high temporal resolution [0077]. Examiner’s note: the grayscale indicates an object in motion). The same motivation used to combine Posch in view of Brandli is applicable.

Regarding claim 9, Posch teaches the apparatus according to claim 1. Posch does not teach the following limitations, however, in an analogous art, Brandli teaches wherein the computer executable instructions further instruct the at least one processor to: when an object is detected in the video image that is determined to be moving with a speed at or below a predetermined speed threshold, retain a frame rate and picture size to default values; when an object is detected in the video image that is determined to be moving with a speed larger than a predetermined speed threshold, increase a frame rate with reference to a default value; and when no object is detected in the video image, decrease a frame rate and a picture size from default values (The combined static and dynamic output of the DAVIS makes it promising in a range of applications: The DVS output can be used to track and segment fast moving objects, while the APS output allows for the recognition and classification of these objects using established machine vision techniques. Because tracking is done using only DVS events, the frame rate of the APS output can be set arbitrarily low [I introduction]). The same motivation used to combine Posch in view of Brandli is applicable.

Regarding claims 13-19, the method of claims 13-19 are rejected under the same arts and evidence used to reject the apparatus of claims 1-12.
Regarding claim 20, the computer readable non-transitory medium of claim 20 are rejected under the same arts and evidence used to reject the apparatus of claims 1-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486